DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 remain pending and stand rejected. 

Priority
	The Examiner acknowledges Applicant’s remarks regarding priority on pages 11-12 and notes the following:
Under the heading Guidelines for drafting a Provisional Application under 35 USC 111(b), MPEP 601(II) states “A provisional application should preferably conform to the arrangement guidelines for nonprovisional applications. The specification must, however, comply with 35 U.S.C. 112(a) and refer to drawings, where necessary for an understanding of the invention.”. The Examiner maintains that at least certain portions of the claims do not comply with 35 U.S.C. 112(a) as required. 
	For example, Applicant points to paragraph 11 in the ‘715 provisional in support of “obtaining, over a computer network, the gift message from the purchaser of the purchased item, the gift message comprising one or more items of video content, image content, audio content, and textual content”. Paragraph 11, however, merely provides a high-level description of the delivery mechanisms without detail as to how the message is obtained. Notably, the message in the claims comprises “video content, image content, audio content, and textual content” and is obtained “from the purchaser”. 
	Even assuming arguendo paragraphs 5, 7, and 8 of the provisional support the above limitation, the claim 1 still recites “storing”, the provisional providing no disclosure of storing, tables, databases, etc. Claim 10 now recites “managing”, which also remains undescribed in the provisional application, while the use of “parameters” (such as in claim 7, 10, and 18). Applicant’s assertions that the use of a “platform accessible by the recipient: and that “those skilled in the art will readily appreciate that the display parameters of the recipient must be known for displaying content” is insufficient. The provisional application provides no details as to how these parameters are “determined”, or how to use parameters to generate the message. This deficiency is underscored when contrasted with the disclosure of the instant application (e.g., 0037-0039, which discusses using type of device, bandwidth capabilities, display/audio capabilities, etc. to format, scale, or the like the presentation of the message).
Ultimately, the provisional application, at best, provides only a high-level description of the functions alone such that the provisional represents little more than a wish for possession outlining goals Applicant hopes the invention will achieve [See MPEP 2163(II)(3)]. The specification of the provisional as a whole lacks adequate description of the functions later claimed and described in the instant application. Thus, the specification of the provisional does not comply with the standard for 35 USC 112(a) as required. The Examiner hereby maintains that the claims contain at least certain subject matter that was not supported by the original disclosure of the provisional.









Response to Arguments
	Applicant’s arguments made in view of the amendments filed 3/22/2022 with respect to the rejection of claim 10 and claim 18 under 35 USC 101 have been considered and are persuasive. Notably, claims 10 and 18 have been amended to include eligible subject matter from claim 7 (previously indicated as eligible). The rejection of these claims and their dependent claims is hereby withdrawn. 
	
Applicant’s arguments made in view of the amendments filed 3/22/2022 with respect to the rejection of claim 1 and its dependents have been fully considered but are not persuasive.
Applicant argues that claim 1 as amended recites “significant operations that are executed by a computer system over a network” and that claim 1 “recites specific operations of a computer, no simply human organization of activity”. Applicant is reminded that the consideration of whether a claim is “directed to” an exception under step 2A is a 2-prong approach. Under prong 1 of step 2A, a claim is taken to recite an abstract idea when the abstract idea is set forth or described in the claim. As established in the previous rejection and reaffirmed below, claims 1-6 are understood to recite an abstract idea. The determination under step 2A turns, then, on the determination in prong 2. 
In prong 2, an Examiner analyzes additional elements to determine whether those elements integrate any recited exception into a practical application. Taken Applicant’s amendments into consideration, the Examiner maintains that the newly added additional elements are insufficient to integrate the claims into a practical application, taken individually or as a whole. The amended features of a computer system configured to provide network access to gift messages, and a computer network are recited only at a high level of generality such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Applicant further argues that such elements provide “significantly more”; however, the Examiner again disagrees. Taken individually or as a whole the additional elements of claims 1-6 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Moreover, the claims at best append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least receiving or transmitting data over a network, and/or, storing and retrieving information in memory.
For at least these reasons, the rejection of claims 1-6 and 9 under 35 USC 101 has been maintained. 

Applicant’s arguments made in view of the amendments filed 3/22/2022 with respect to the rejection of claims 4 and 13 under 35 USC 112(b) have been considered and are persuasive. The rejection is hereby withdrawn. 

Applicant’s arguments made in view of the amendments filed 3/22/2022 with respect to the rejection of claims 1-20 over prior art have been considered but are not persuasive. 
Addressing claim 1 initially, Applicant emphasizes the following features newly added to the claims:
determining timing information regarding a timing for delivery of the gift message to the recipient; and 
electronically notifying the recipient of the purchased item at a time determined according to the timing information and the time of delivery, and including access information for accessing the gift message associated with the purchased item.
The Examiner disagrees with Applicant’s arguments that Raina fails to teach such features. More specifically, Raina discloses where the gift giver specifies timing information by specifying a specific date or specifying delivery of the message “when the gift arrives”. Either of these can be interpreted as timing information. In both cases, the gift giver specifying when to deliver the message is analogous to determining timing information regarding a timing for delivery of the gift message to the recipient (see: 0041 (…on a date specified by the gift giver or after confirming that the gift has been delivered to the gift recipient), Fig. 9 “Deliver Message”), 0059 (giver also may specify whether the notification message should be delivered when the gift is delivered or on a particular date));
Furthermore, Raina discloses tracking and confirming delivery of the purchased item (e.g., 0041 (gifting system…after confirming that the gift has been delivered; determine the delivery status of the gift), 0045 (receives confirmation…), Fig. 10)). As noted above, the gift giver has the option of instructing the message to be delivered “when the gift arrives”. 0059-0060 further discuss these features, and expressly teach sending the notification message at a designated time, which includes when the gift is delivered. In this way, Raina discloses notifying at a time according to the timing information (e.g., giver specified “When gift arrives”) and the time of delivery (e.g., delivery status as confirmed/arrived).  Thus, Raina discloses the feature of electronically notifying the recipient of the purchased item at a time determined according to the timing information and the time of delivery, and including access information for accessing the gift message associated with the purchased item.

	Regarding claims 10-17, Applicant relies upon similar arguments concerning the prior art. As such, the Examiner applies similar rationale as discussed regarding claim 1 above to claims 10-17. The Examiner maintains the position that Raina discloses the noted features, though the rejections have been modified to address additional amendments to these claims not made to claims 1-9. 

Regarding claims 18-20, Applicant’s arguments have been fully considered but are moot in view of new grounds of rejection. Applicant’s amendments have necessitated the new grounds of rejection. The Examiner also reiterates the comments regarding Raina above herein. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under step 1 claims 1-9 are directed to a process/method, claims 10-17 are directed to an article of manufacture (e.g., computer readable medium, which is defined as excluding waves/signals for purposes of the disclosure – see 0046), and claims 18-20 are directed to an apparatus/system. Claims 1-20 therefor comply with step 1. 

Regarding claims 1-6, claims 1-6 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites:
receiving an indication from a purchaser of an item to associate a gift message with the purchased item for delivery to the recipient in conjunction with the delivery of the purchased item; 
obtaining the gift message from the purchaser of the purchased item, the gift message comprising one or more items of video content, image content, audio content, and textual content; 
determining timing information regarding a timing for delivery of the gift message to the recipient,
storing the gift message in a gift message table containing a plurality of gift messages…in association with the purchased item; 
determining a time of delivery of the purchased item to the recipient; 
…notifying the recipient of delivery of the purchased item at a time determined according to the timing information and the time of delivery, and including access information for accessing the gift message associated with the purchased item; 
receiving an access request from the recipient for the gift message associated with the purchased item; 
identifying the gift message associated with the purchased item according to the access information included in electronically notifying the recipient of delivery of the purchased item; and 
providing…access to the gift message associated with the purchased item.	

	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II))). This is because the limitations above recite a series of steps by which a gift purchaser can select a gift for purchase and create a gift message for a recipient such that it can be provided to the recipient. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas. 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including storing a computer system configured to provide network access to gift messages, a computer network,  computing device associated with the recipient,   the gift message in a gift message table in a data store, identifying the gift message from the gift message table electronically notifying, and providing electronic access. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In addition to the above, assuming arguendo storing the gift message in a gift message table containing a plurality of gift messages in a data store in association with the purchased item and identifying the gift message from the gift message table  do not form part of the abstract idea (which the Examiner does not acquiesce), these limitations represent little more than extra-solution activity (e.g. data gathering, obtaining information about transactions, storing data) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)). 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least receiving or transmitting data over a network, and/or, storing and retrieving information in memory. These are especially pertinent to the storing and identifying discussed above. 
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-6 also do not integrate the abstract idea into a practical application. Notably, claims 2-6 inherit at least eh abstract idea of claim 1 by virtue of their dependency on claim 1. 


Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raina (US 20150039433).

Regarding claim 1, Raina discloses a computer-implemented method for providing a purchaser-provided gift message to a recipient of a purchased item, the method comprising: 
at a computer system configured to provide network access to gift messages associated with purchased items (see: 0022, 0024, 0032-0033, Fig. 2):
receiving, over a computer network, an indication from a purchaser of an item to associate a gift message with the purchased item for delivery to the recipient in conjunction with the delivery of the purchased item (see: 0034, 0036, Fig. 1 #10-12 & 18, 0045 (gift giver 32 may specify the gift message in connection with the purchase transaction (e.g., during the checkout process flow or after order confirmation), Fig. 5-6); 
obtaining, over a computer network, the gift message from the purchaser of the purchased item, the gift message comprising one or more items of video content, image content, audio content, and textual content (see: 0049, 0053, Fig. 6 #82-86, 0059, Fig. 9); 
determining timing information regarding a timing for delivery of the gift message to the recipient (see: 0041 (…on a date specified by the gift giver or after confirming that the gift has been delivered to the gift recipient), Fig. 9 “Deliver Message”), 0059 (giver also may specify whether the notification message should be delivered when the gift is delivered or on a particular date));
Note: the gift giver specifies timing information by specifying a specific date. Alternatively, the gift giver specifying “when the gift arrives” can also be understood as timing information. In both cases, the gift giver specifying when to deliver the message is analogous to determining timing information. 
storing the gift message with a plurality of gift messages in a data store of the computing system in association with the purchased item (see: 0027, 0038, 0043, Fig. 2 #42); 
Note: Raina discloses UUID assigned to the message notification or the gift message, and further storing the gifting transaction specific UUID in one or more data records in a relational database (see: 0027, 0038). In 0042, Raina discloses using the UUID as an index into a relation database to determine an identifier of the gift message. A relational database is understood as a database or database management system that stores tables having rows and columns of data (see: Microsoft Press Computer Dictionary, 3rd edition). 
determine a time of delivery of the purchased item to the recipient (see: 0041 (gifting system…after confirming that the gift has been delivered to the gift recipient (e.g., based on the purchase transaction information, the gifting system can use the tracking system of the shipping service to determine the delivery status of the gift), 0045 (notification message is sent to the gift recipient after the gifting system 30 receives confirmation that the gift package has been delivered to the gift recipient 34), Fig. 10); 
electronically notifying the recipient of delivery of the purchased item at a time determined according to the timing information and the time of delivery (see: 0041 (…on a date specified by the gift giver or after confirming that the gift has been delivered to the gift recipient), Fig. 9 “Deliver Message”), 0059 (giver also may specify whether the notification message should be delivered when the gift is delivered or on a particular date), 0060 (gifting system 30 sends the notification message to the gift recipient 34 at the designated time (e.g., when the gift is delivered or on the designated date)), and including access information for accessing the gift message associated with the purchased item (see: 0041-0042, Fig. 1 #18, Fig. 9 (Deliver Message: When the Gift Arrives), 0061, Fig. 10); 
Note: Raina discloses tracking and confirming delivery of the purchased item and sending the notification message at a designated time, which includes when the gift is delivered. In this way, Raina discloses notifying at a time according to the timing information (e.g., giver specified “When gift arrives”) and the time of delivery (e.g., delivery status as confirmed).  

receiving an access request over the computer network from a computing device associated with the recipient for the gift message associated with the purchased item (see: Fig. 10 #99, Fig. 11 #101, 0063); 
identifying the gift message associated with the purchased item according to the access information included in electronically notifying the recipient of delivery of the purchased item (see: 0043, 0049 (obtained from the database 42 based on the association between the gifting transaction specific identifier and the gift purchase transaction information), 0050 (gifting transaction specific identifier also may be used in a database lookup to determine the gift purchase transaction information) 0061 ("12412124" is a UUID of the gift message), ); and 
Note: Raina then extracts the gifting transaction specific UUID from the access information and uses the gifting transaction specific UUID to determine the gift message. The gifting system uses the UUID as an index into a relational database to determine an identifier (e.g., a UUID) of the gift message
providing electronic access over the computer network to the gift message associated with the purchased item (see: 0067, Fig. 12-15).

2. The computer-implemented method of Claim 1 further comprising: providing one or more electronic tools for creating, editing and/or modifying the gift message associated with the purchased item; and wherein obtaining the gift message from the purchaser of the purchased item comprises obtaining the gift message from the purchaser's use of the one or more electronic tools to at least create the gift message (see: 0036, 0053, Fig. 6, Fig. 9).

3. The computer-implemented method of Claim 1, further comprising: providing one or more electronic tools for uploading, creating, editing and/or modifying the gift message associated with the purchased item; and wherein obtaining the gift message from the purchaser of the purchased item comprises obtaining one or more items of content from the purchaser as the gift message (see: 0036, 0053, Fig. 6, Fig. 9).

5. The computer-implemented method of Claim 1, wherein obtaining the gift message from the purchaser of the purchased item and managing the gift message is conducted in an asynchronous manner after receiving the indication from the purchaser of the item to associate the gift message with the purchased item (see: 0034, 0038, 0045, Fig. 1 #12-16, Fig. 3 #54-58, Fig. 9 #88).
Note: Raina follows sequential steps of determining a message (e.g., creating, modifying, uploading), generating a message notification that includes access information, and subsequently associating the notification with access information. The access information includes the specific identifier (e.g., UUID), which is stored in the relational database. This sequential operation of steps represents an asynchronous processing.

6. The computer-implemented method of Claim 1, wherein providing electronic access to the gift message associated with the purchased item comprises: generating a presentation of the gift message associated with the purchased item (see: Fig. 12-15, 0067, Fig. 4 #68, Fig. 9 #82-86);
Note: the presentation is generated for playback using the textual, audio, and/or video content provided by the purchaser. 
providing the presentation of the gift message in response to receiving the access request from the recipient for the gift message (see: 0067, 0070, Fig. 12 #104, 0071, Fig. 13 #122, 0072, Fig. 14 #132, Fig. 14 (stop/play)).
Note: the presentation is transmitted in response to the access request and may be played back by the recipient. 

9. The computer-implemented method of Claim 1, further comprising printing encoded information on an invoice that is delivered with the purchased item to the recipient (see: 0045 (gifting system 30 creates a gift package that contains a notification message that informs the gift recipient of the availability of the gift message and includes access information that enables the gift recipient 34 to access the gift message), 0040 (message notification are physically delivered to the gift recipient; printed on a physical medium (e.g., a packing slip or other insert))), 
Note: In addition to the electronic delivery, Raina discloses physical delivery of a gift package (0040, 0045) that includes a message notification printed on a physical medium such a as a packing slip or other insert. Notably, the gift package includes the “access information” to enable the recipient to access the gift message. 
wherein the encoded information is configured such that, when optically scanned by the recipient's computing device, initiates the access request for the gift message associated with the purchased item (see: Fig. 1 #20, 0034 (gifting system receives a request that includes the access information), 0038 (access information may be presented…in a machine-readable format (e.g., a barcode, such as a Quick Response (QR) code) that is readable by devices that are commonly available to users (e.g., a mobile device that is equipped with a camera and barcode reading software)).
Note: Raina provides the recipient access information, the access information enabling the gift recipient to access the gift message (0034, 0038, 0045). In 0038, the access information provided as part of the gift package includes “machine readable” codes (e.g., barcode, QR code) that are readable by devices that are commonly available to users (e.g., a mobile device that is equipped with a camera and barcode reading software). Thus, the access information is encoded information that configured to be read (optically scanned) to cause a request for the access information. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rain in view of Stauffer (US 20140089128).

Regarding claim 4 and parallel claim 13, Raina discloses all of the above including utilizing electronic tools creating, editing, and uploading a gift message. Raina further discloses tools for including text, audio, and video content (e.g., Fig. 6 #82-86) (see: 0036 (enable the gift giver to create the gift message, customize a generic stock gift message, or upload a previously created gift message), 0045 (create a gift message, modify a preexisting (e.g., stock) gift message, or upload a gift message). Raina, however, does not expressly disclose utilizing the one or more electronic tools for editing and/or modifying the gift message.  
Initially, the Examiner notes that this limitation sets forth an intended use of the electronic tools claimed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
	Even presuming arguendo such were not the case, one of ordinary skill in the art would have recognized that using editing tools on uploaded content was well-established in the art before the effective filing date of the invention. 
	For example, Stauffer discloses a similar gifting system in which a purchaser is enabled to include a message for the recipient, such as in the form of a video message (see: 0016). More pertinently, Stauffer discloses enabling a user to upload recorded video messages (see: Fig. 5 #515, 0020, 0024) and subsequently edit the uploaded content through a provided interface (see: 0024, Fig. 4, 0034-0037, Fig. 5 #525, 0041). Thus, Stauffer discloses one or more electronic tools for editing and/or modifying the uploaded gift message.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Raina to have utilized the tools for editing uploaded messages as taught by Stauffer because Raina envisions receiving uploaded messages and the tools of Stauffer would have enabled the purchasing user of Raina to create a more personalized video message that is also enhanced with edits, special effects, and the like, thereby creating an improved online shopping and gifting system (see: Stauffer: 0018, 0024-0025)

Claims 7-8, 10-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Raina in view of Setton (US 20130141513). 

Regarding claim 7, Raina discloses all of the above but does not disclose determining one or more presentation parameters for presenting the gift message to the recipient; and 
wherein generating the presentation of the gift message associated with the purchased item comprises generating the presentation of the gift message associated with the purchased item according to the determined presentation parameters.
Using device parameters to present media content such as video, audio, etc. content was well-established in the art before the effective filing date of the invention and would have been obvious to one of ordinary skill in the art. 
For example, Setton discloses methodology for recording a video message (e.g., Fig. 6 #610) such that when the video is transmitted, Setton determines one or more presentation parameters (e.g., size, orientation) for presenting the gift message to the recipient such that when generating the video message Setton generates the presentation of the video message according to the determined presentation parameters (i.e., transcoding the video message into proper format so that it is viewed properly) (see: Fig. 6 #630, 0085, claim 8). 
One of ordinary skill in the art would have recognized that the known technique of Setton would have been applicable to the invention of Raina as both share common functionality and purpose - namely, to facilitate presentation of video messages.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Raina to have used the known method for generating a video message as taught by Setton in order to have provided a mechanism for reformatting a video message so that it can be properly viewed (see: Setton: 0085). 

8. The computer-implemented method of Claim 7, wherein generating the presentation of the gift message associated with the purchased item further comprises branding the presentation of the gift message associated with the purchased item according to information corresponding to an online merchant from which the purchased item was purchased (see: Raina Fig. 10 (“Vendor”, “Gladly yours, Vendor”), 0061 (Examples of such extracted information include the gift giver's name (Sylvia), the vendor's name (Merchant), the gift recipient's name (Joe), and the name of the gift product (Product X); see also: 0044 (an online retailer, such as Amazon.com, Inc., Apple, Inc., Barnes & Nobel, Inc., and Wal-mart.com USA, LLC.)).
Note: the message in Fig. 10 is branded with the vendor/merchant name and name of the product purchased from the merchant, which are populated into fields of the message. Fig. 10 also includes information to “get in touch” with the merchant. 

Regarding claim 10, Raina discloses a computer-readable medium bearing computer- executable instructions which, when executed on a computing system comprising at least a processor executing the instructions and a network connection enabling the computing system to communicate over a network with remotely located computing devices (see: 0022, 0024, 0032-0033, Fig. 2), carry out a method for providing a purchaser-provided gift message to a recipient of a purchased item, the method comprising: 
managing a plurality of gift messages associated with a corresponding plurality of purchased items (see: 0038, 0043-0044, Fig. 2 #42); 
Note: Raina uses a gifting transaction specific identifier to manage a plurality of gifting transactions stored within the database of transactions. 
receiving, over the computer network from a remotely located computing device, an indication from a purchaser of an item to associate a gift message with the purchased item for delivery to the recipient in conjunction with the delivery of the purchased item to the recipient (see: 0034, 0036, Fig. 1 #10-12 & 18, 0045 (gift giver 32 may specify the gift message in connection with the purchase transaction (e.g., during the checkout process flow or after order confirmation), Fig. 5-6); 
obtaining, over the computer network, the gift message of the purchased item, the gift message comprising one or more items of video content, image content, audio content, and textual content (see: 0049, 0053, Fig. 6 #82-86, 0059, Fig. 9); 
determining timing information regarding for delivery of the gift message to the recipient (see: 0041 (…on a date specified by the gift giver or after confirming that the gift has been delivered to the gift recipient), Fig. 9 “Deliver Message”), 0059 (giver also may specify whether the notification message should be delivered when the gift is delivered or on a particular date));
Note: the gift giver specifies timing information by specifying a specific date. Alternatively, the gift giver specifying “when the gift arrives” can also be understood as timing information. In both cases, the gift giver specifying when to deliver the message is analogous to determining timing information. 
managing the gift message associated with the purchased item with the plurality of managed messages (see: 0027, 0038, 0043, Fig. 2 #42); 
Note: Raina discloses UUID assigned to the message notification or the gift message, and further storing the gifting transaction specific UUID in one or more data records in a relational database (see: 0027, 0038). In 0042, Raina discloses using the UUID as an index into a relation database to determine an identifier of the gift message. Raina utilizes the identifiers to manage the gift messages associated with the gift transactions, such as by storing messages, enabling access to the messages, etc. 
determining delivery time of the purchased item to the recipient (see: 0041 (gifting system…after confirming that the gift has been delivered to the gift recipient (e.g., based on the purchase transaction information, the gifting system can use the tracking system of the shipping service to determine the delivery status of the gift), 0045 (notification message is sent to the gift recipient after the gifting system 30 receives confirmation that the gift package has been delivered to the gift recipient 34), Fig. 10); 
electronically notifying over the computer network to a remote device associated with  the recipient of the purchased item at a time determined according to delivery time and the the timing information (see: 0041 (…on a date specified by the gift giver or after confirming that the gift has been delivered to the gift recipient), Fig. 9 “Deliver Message”), 0059 (giver also may specify whether the notification message should be delivered when the gift is delivered or on a particular date), 0060 (gifting system 30 sends the notification message to the gift recipient 34 at the designated time (e.g., when the gift is delivered or on the designated date)), and including access information for accessing the gift message associated with the purchased item (see: 0041-0042, Fig. 1 #18, Fig. 9 (Deliver Message: When the Gift Arrives), 0061, Fig. 10); 
Note: Raina discloses tracking and confirming delivery of the purchased item and sending the notification message at a designated time, which includes when the gift is delivered. In this way, Raina discloses notifying at a time according to the timing information (e.g., giver specified “When gift arrives”) and the time of delivery (e.g., delivery status as confirmed).  
receiving, over the computer network from a computing device associated with the recipient, an access request over the computer network from a computing device associated with the recipient for the gift message associated with the purchased item (see: Fig. 10 #99, Fig. 11 #101, 0063); 
identifying the gift message associated with the purchased item according to the access information included in electronically notifying the recipient of delivery of the purchased item (see: 0043, 0049 (obtained from the database 42 based on the association between the gifting transaction specific identifier and the gift purchase transaction information), 0050 (gifting transaction specific identifier also may be used in a database lookup to determine the gift purchase transaction information) 0061 ("12412124" is a UUID of the gift message), ); and 
Note: Raina then extracts the gifting transaction specific UUID from the access information and uses the gifting transaction specific UUID to determine the gift message. The gifting system uses the UUID as an index into a relational database to determine an identifier (e.g., a UUID) of the gift message
providing electronic access over the computer network to the gift message associated with the purchased item (see: 0067, Fig. 12-15).

Raina discloses all of the above but does not disclose determining presentation parameters of the computing device associated with the recipient; and, 
formatting the gift message according to the presentation parameters of the computing device associated with the recipient;

Using device parameters to present media content such as video, audio, etc. content was well-established in the art before the effective filing date of the invention and would have been obvious to one of ordinary skill in the art. 

For example, Setton discloses methodology for recording a video message (e.g., Fig. 6 #610) such that when the video is transmitted, Setton determines one or more presentation parameters (e.g., size, orientation) of a device that will receive the video message such that when generating the video message Setton formats the gift message according to the presentation parameters of the computing device (e.g., transcoding the video message into proper format so that it is viewed properly) (see: Fig. 6 #630, 0085, claim 8). 
One of ordinary skill in the art would have recognized that the known technique of Setton would have been applicable to the invention of Raina as both share common functionality and purpose - namely, to facilitate presentation of video messages.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Raina to have used the known method for generating a video message as taught by Setton in order to have provided a mechanism for reformatting a video message so that it can be properly viewed (see: Setton: 0085). 

11. The computer-readable medium of claim 10 further comprising: providing one or more electronic tools for creating, editing and/or modifying the gift message associated with the purchased item; and wherein obtaining the gift message from the purchaser of the purchased item comprises obtaining the gift message from the purchaser's use of the one or more electronic tools to at least create the gift message (see: Raina: 0036, 0053, Fig. 6, Fig. 9).

12. The computer-readable medium of claim 10, further comprising: providing one or more electronic tools for uploading, creating, editing and/or modifying the gift message associated with the purchased item; and wherein obtaining the gift message from the purchaser of the purchased item comprises obtaining one or more items of content from the purchaser as the gift message (see: Raina: 0036, 0053, Fig. 6, Fig. 9).

14. The computer-readable medium of claim 10, wherein obtaining the gift message from the purchaser of the purchased item and managing the gift message associated with the purchased item with the plurality of messages  is conducted in an asynchronous manner after receiving the indication from the purchaser of the item to associate the gift message with the purchased item (see: 0034, 0038, 0045, Fig. 1 #12-16, Fig. 3 #54-58, Fig. 9 #88).
Note: Raina follows sequential steps of determining a message (e.g., creating, modifying, uploading), generating a message notification that includes access information, and subsequently associating the notification with access information. The access information includes the specific identifier (e.g., UUID), which is stored in the relational database. This sequential operation of steps represents an asynchronous processing.

15. The computer-readable medium of Claim 10, wherein providing electronic access to the gift message associated with the purchased item comprises: generating a presentation of the gift message associated with the purchased item (see: Fig. 12-15, 0067, Fig. 4 #68, Fig. 9 #82-86);
Note: the presentation is generated for playback using the textual, audio, and/or video content provided by the purchaser. 
providing the presentation of the gift message in response to receiving the access request from the recipient for the gift message (see: 0067, 0070, Fig. 12 #104, 0071, Fig. 13 #122, 0072, Fig. 14 #132, Fig. 14 (stop/play)).
Note: the presentation is transmitted in response to the access request and may be played back by the recipient. 

16. The computer-readable medium of Claim 10, further comprising printing encoded information on an invoice that is delivered with the purchased item to the recipient (see: 0045 (gifting system 30 creates a gift package that contains a notification message that informs the gift recipient of the availability of the gift message and includes access information that enables the gift recipient 34 to access the gift message), 0040 (message notification are physically delivered to the gift recipient; printed on a physical medium (e.g., a packing slip or other insert))), 
Note: In addition to the electronic delivery, Raina discloses physical delivery of a gift package (0040, 0045) that includes a message notification printed on a physical medium such a as a packing slip or other insert. Notably, the gift package includes the “access information” to enable the recipient to access the gift message. 
wherein the encoded information is configured such that, when optically scanned by the recipient's computing device, initiates the access request for the gift message associated with the purchased item (see: Fig. 1 #20, 0034 (gifting system receives a request that includes the access information), 0038 (access information may be presented…in a machine-readable format (e.g., a barcode, such as a Quick Response (QR) code) that is readable by devices that are commonly available to users (e.g., a mobile device that is equipped with a camera and barcode reading software)).
Note: Raina provides the recipient access information, the access information enabling the gift recipient to access the gift message (0034, 0038, 0045). In 0038, the access information provided as part of the gift package includes “machine readable” codes (e.g., barcode, QR code) that are readable by devices that are commonly available to users (e.g., a mobile device that is equipped with a camera and barcode reading software). Thus, the access information is encoded information that configured to be read (optically scanned) to cause a request for the access information. 

17. The computer-readable medium Claim 10, wherein generating the presentation of the gift message associated with the purchased item further comprises branding the presentation of the gift message associated with the purchased item according to information corresponding to an online merchant from which the purchased item was purchased (see: Raina Fig. 10 (“Vendor”, “Gladly yours, Vendor”), 0061 (Examples of such extracted information include the gift giver's name (Sylvia), the vendor's name (Merchant), the gift recipient's name (Joe), and the name of the gift product (Product X); see also: 0044 (an online retailer, such as Amazon.com, Inc., Apple, Inc., Barnes & Nobel, Inc., and Wal-mart.com USA, LLC.)).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rain in view of Setton as applied to claim 10 above, and further in view of Stauffer.

Regarding claim 13, Raina discloses all of the above including utilizing electronic tools creating, editing, and uploading a gift message. Raina further discloses tools for including text, audio, and video content (e.g., Fig. 6 #82-86) (see: 0036 (enable the gift giver to create the gift message, customize a generic stock gift message, or upload a previously created gift message), 0045 (create a gift message, modify a preexisting (e.g., stock) gift message, or upload a gift message). Raina, however, does not expressly disclose utilizing the one or more electronic tools for editing and/or modifying the gift message.  
Initially, the Examiner notes that this limitation sets forth an intended use of the electronic tools claimed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
	Even presuming arguendo such were not the case, one of ordinary skill in the art would have recognized that using editing tools on uploaded content was well-established in the art before the effective filing date of the invention. 
	For example, Stauffer discloses a similar gifting system in which a purchaser is enabled to include a message for the recipient, such as in the form of a video message (see: 0016). More pertinently, Stauffer discloses enabling a user to upload recorded video messages (see: Fig. 5 #515, 0020, 0024) and subsequently edit the uploaded content through a provided interface (see: 0024, Fig. 4, 0034-0037, Fig. 5 #525, 0041). Thus, Stauffer discloses one or more electronic tools for editing and/or modifying the uploaded gift message.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Raina in view of Setton to have utilized the tools for editing uploaded messages as taught by Stauffer because Raina envisions receiving uploaded messages and the tools of Stauffer would have enabled the purchasing user of Raina to create a more personalized video message that is also enhanced with edits, special effects, and the like, thereby creating an improved online shopping and gifting system (see: Stauffer: 0018, 0024-0025)


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rain in view of Setton and Doncel (US 20170109130). 

Regarding claim 18, Raina discloses A computer system for providing a purchaser-provided gift message to a recipient of a purchased item, the computer system comprising a processor and a memory, wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to provide the gift message to the recipient (see: 0022, 0024, 0032-0033, Fig. 2), and configures the computer system to at least: 
manage a plurality of gift messages associated with a corresponding plurality of purchased items (see: 0038, 0043-0044, Fig. 2 #42); 
Note: Raina uses a gifting transaction specific identifier to manage a plurality of gifting transactions stored within the database of transactions. 
receive, over a computer network from a remote computing device, an indication from a purchaser of an item to associate a gift message with the purchased item for delivery to the recipient in conjunction with the delivery of the purchased item to the recipient (see: 0034, 0036, Fig. 1 #10-12 & 18, 0045 (gift giver 32 may specify the gift message in connection with the purchase transaction (e.g., during the checkout process flow or after order confirmation), Fig. 5-6); 
obtaining, over the computer network, one or more items of content including the gift message of the purchased item, the gift video content, image content, audio content, and/or textual content (see: 0049, 0053, Fig. 6 #82-86, 0059, Fig. 9); 
manage the gift message associated with the purchased item with the plurality of managed messages (see: 0027, 0038, 0043, Fig. 2 #42); 
Note: Raina discloses UUID assigned to the message notification or the gift message, and further storing the gifting transaction specific UUID in one or more data records in a relational database (see: 0027, 0038). In 0042, Raina discloses using the UUID as an index into a relation database to determine an identifier of the gift message. Raina utilizes the identifiers to manage the gift messages associated with the gift transactions, such as by storing messages, enabling access to the messages, etc. 
receive, over the computer network from a third-party service, notice of delivery of the purchased item to the recipient (see: 0041 (gifting system…after confirming that the gift has been delivered to the gift recipient (e.g., based on the purchase transaction information, the gifting system can use the tracking system of the shipping service to determine the delivery status of the gift), 0045 (notification message is sent to the gift recipient after the gifting system 30 receives confirmation that the gift package has been delivered to the gift recipient 34), 0039, Fig. 2 #44, Fig. 10); 
electronically notify, over the computer network via a computing device associated with the recipient, the recipient of delivery of the purchased item (see: 0041 (…on a date specified by the gift giver or after confirming that the gift has been delivered to the gift recipient), Fig. 9 “Deliver Message”), 0059 (giver also may specify whether the notification message should be delivered when the gift is delivered or on a particular date), 0060 (gifting system 30 sends the notification message to the gift recipient 34 at the designated time (e.g., when the gift is delivered or on the designated date)), and include access information for accessing the gift message associated with the purchased item (see: 0041-0042, Fig. 1 #18, Fig. 9 (Deliver Message: When the Gift Arrives), 0061, Fig. 10); 
Note: Raina discloses tracking and confirming delivery of the purchased item and sending the notification message at a designated time, which includes when the gift is delivered. In this way, Raina discloses notifying at a time according to the timing information (e.g., giver specified “When gift arrives”) and the time of delivery (e.g., delivery status as confirmed).  
receive, over the computer network, an access request from the recipient for the gift message associated with the purchased item (see: Fig. 10 #99, Fig. 11 #101, 0063); 
identifying the gift message associated with the purchased item according to the access information included in electronically notifying the recipient of delivery of the purchased item (see: 0043, 0049 (obtained from the database 42 based on the association between the gifting transaction specific identifier and the gift purchase transaction information), 0050 (gifting transaction specific identifier also may be used in a database lookup to determine the gift purchase transaction information) 0061 ("12412124" is a UUID of the gift message), ); and 
Note: Raina then extracts the gifting transaction specific UUID from the access information and uses the gifting transaction specific UUID to determine the gift message. The gifting system uses the UUID as an index into a relational database to determine an identifier (e.g., a UUID) of the gift message
providing electronic access over the computer network to the presentation of the gift message associated with the purchased item (see: 0067, Fig. 12-15).

Raina discloses all of the above but does not disclose determine one or more presentation parameters for presenting the gift message to the recipient; and, 
generate the presentation of the gift message associated with the purchased item according to the determined presentation parameters. 

Using device parameters to present media content such as video, audio, etc. content was well-established in the art before the effective filing date of the invention and would have been obvious to one of ordinary skill in the art. 

For example, Setton discloses methodology for recording a video message (e.g., Fig. 6 #610) such that when the video is transmitted, Setton determines one or more presentation parameters (e.g., size, orientation) of a device that will receive the video message such that when generating the video message Setton generates the presentation of the gift message…according to the determined presentation parameters (e.g., transcoding the video message into proper format so that it is viewed properly) (see: Fig. 6 #630, 0085, claim 8). 
One of ordinary skill in the art would have recognized that the known technique of Setton would have been applicable to the invention of Raina as both share common functionality and purpose - namely, to facilitate presentation of video messages.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Raina to have used the known method for generating a video message as taught by Setton in order to have provided a mechanism for reformatting a video message so that it can be properly viewed (see: Setton: 0085). 


	Lastly, though disclosing the above including obtaining a gift message comprising content such as video, audio, and/or text forming the gift message, Rain does not disclose:
receive, over the computer network, an identification of a plurality of third parties to participate in creating the gift message; 
obtaining, over the computer network, one or more items of content from each of the plurality of third parties, the one or more items of content from the plurality of third parties collectively representing the gift message
To this accord, and also in the field of electronic message creation, Doncel discloses a system for the communal construction of an electronic card (which may also be associated with a gift certificate – see 0007)  configured to receive, over a computer network, an identification of a plurality of third parties to participate in creating a card message (see: 0021 (invitation message to each contributor), 0026, Fig. 3 #330-335) and  obtaining, over the computer network, one or more items of content (e.g., textual message, photographic image, video or audio, voice track, signatures)  from each of the plurality of third parties, the one or more items of content from the plurality of third parties collectively representing the card message (see: 0006, 0012, 0019, 0021 (each contributor provides text and voice track), 0024 (text from multiple different users; composites receive voice tracks), Fig. 3 #340-360). 
One of ordinary skill in the art would have recognized that the known technique of Doncel would have been applicable to the invention of Raina as both share common functionality and purpose - namely, to facilitate creating personalized electronic messages.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Raina to have used the known method for generating electronic messages as taught by Doncel in order to have provided a system that enabled group creation of a gift message for a single gift to be presented by multiple individuals (see: Doncel: 0007), thereby enhancing the system of Raina to enable group gift giving and greeting creation.  


19. The computer system of claim 18 further comprising: provide one or more electronic tools for creating, editing and/or modifying the gift message associated with the purchased item; and wherein obtaining the gift message from the purchaser of the purchased item comprises obtaining the gift message from the purchaser's use of the one or more electronic tools to at least create the gift message (see: Raina: 0036, 0053, Fig. 6, Fig. 9).

20. The computer system of claim 18, further configured to: provide one or more electronic tools for uploading, creating, editing and/or modifying the gift message associated with the purchased item; and wherein obtaining the gift message from the purchaser of the purchased item comprises obtaining one or more items of content from the purchaser as the gift message (see: Raina: 0036, 0053, Fig. 6, Fig. 9).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/               Primary Examiner, Art Unit 3619